THE THIRTEENTH COURT OF APPEALS

                                    13-18-00389-CV


                        Office of the Attorney General of Texas
                                            v.
                         Servando Rivera and Maria Mendoza


                                   On Appeal from the
                     389th District Court of Hidalgo County, Texas
                            Trial Cause No. F-2624-10-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant, The Office of the Attorney General of

Texas, although the agency is exempt from payment, and 50% against appellees,

Servando Rivera and Maria Mendoza.

      We further order this decision certified below for observance.

December 12, 2019